Citation Nr: 0722285	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-28 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1942 to 
November 1945 and from October 1950 to January 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Oakland 
Regional Office of Veterans Affairs (VA).  A notice of 
disagreement was received in June of 2005, a statement of the 
case was issued in September of 2005, and a substantive 
appeal was received in September of 2005.  In the substantive 
appeal, the veteran requested a Board hearing at a local VA 
office.

The Board notes that the veteran had initially submitted an 
additional issue of entitlement to service connection for 
hearing loss and had requested appeal on both issues.  The 
veteran withdrew his request for appeal and his request for a 
Board hearing in a letter submitted by his representative in 
August 2006. 



FINDING OF FACT

Tinnitus is attributable to combat.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 1154 
(a), 1154 (b), 5103, 5103A, 5107 (West 2002 & Supp. 2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial Regional Office 
(RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The January 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send evidence of onset of his disability 
during service or within one year of his discharge from 
service.  He was advised to describe his occupational noise 
exposure in service and after service.  He was informed that 
VA had requested copies of records and evidence from Kaiser 
Permanente.  Additionally, he was advised of the need for 
medical evidence showing a relationship between his claimed 
disability and his service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the January 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A September 2005 statement of the 
case (SOC) provided the veteran with yet an additional 60 
days to submit more evidence.  Subsequently, in March, 2006, 
the VA sent him a letter per Dingess v. Nicholson, Supra, 
advising him to submit any evidence not previously presented 
to VA.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
March 2006 letter, the veteran was provided with the 
provisions of the Dingess case.

II.	Factual Background

The record includes an extensive medical history of the 
veteran while he was on active duty.  He was examined at 
enlistment in 1942 and was subsequently seen in 1944 and 
1945.  Between periods of service, he was examined by VA in 
November 1946 and admitted to a VA facility in October 1948.  
At enlistment in 1950, he was examined by the service.  The 
reports of the above-noted examinations include observations 
made by the examining physician of any symptoms to be 
followed up on, laboratory tests needed, and any present 
abnormalities.  No comments were made of any complaints by 
the veteran of hearing issues, specifically about tinnitus.  
The veteran's hearing was specifically tested at every one of 
the examinations in the record; no tinnitus was found.

The record reveals that the veteran had sought and obtained 
medical care for other medical conditions.  He obtained 
service connected dental benefits in 1946, and knee injuries 
benefits as of 1953.  In 1948, he was admitted as an in-
patient at the VA hospital in Albuquerque, New Mexico, for 
approximately two weeks for respiratory infections and 
bronchopneumonia.  A July 1953 VA examination found normal 
hearing; there were no complaints of tinnitus.

The veteran seemingly first complained of tinnitus in 2004 at 
the time he filed his claim with VA.  He has not submitted 
any records to indicate that he sought medical treatment for 
that condition at any point nor that he reported it to 
anyone. 
VA conducted a medical examination as a result of the 
veteran's claim in April 2005.  The examination found 
bilateral tinnitus, which had reportedly been present since 
1947 (following the discharge of a large gun while on reserve 
duty).  However, based on a review of the claims folder, the 
examiner opined that the "etiology cannot be determined 
without resorting to mere speculation."  The veteran then 
sought an outside opinion.  Records from Kaiser Permanente 
support the finding of tinnitus but do not express any 
opinion on causation.  His private physician supplied a 
letter, in which he stated that he believed that the 
veteran's condition was due to his years in service.   

In his claim, the veteran remarks that he was "engaged in 
combat."
        
III.	Criteria

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.    

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

Section 1154(b) of title 38, United States Code, provides, in 
pertinent part: In the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran."  VAOPGCPREC 12-99 
(citing, 38 U.S.C.A. § 1154(b)).

IV.	Analysis

The veteran honorably served his nation during a time of war 
and was born in 1913.  Although the veteran asserted his 
participation in combat, the AOJ did not obtain his personnel 
records so that the Board could completely review the record, 
to include whether his ships did participate in combat.  
Based upon the age of the veteran, his service in the Navy 
and the award of the Asiatic Pacific Medal with one star, the 
Board shall accept that his ship engaged in combat.  
Furthermore, a ships participation in combat constitutes 
combat for all serving aboard the ship.

The veteran has asserted that he was exposed to thousands of 
shells (our own) during service.  He has also reported that 
he was exposed to noise.  The Board accepts that noise 
exposure is consistent with the nature and circumstances of 
such service.  38 U.S.C.A. § 1154.  A layman is competent to 
report that he was exposed to noise.  He has also reported 
that he experienced tinnitus during service and since 
service.  A layman is competent to report that he notices 
tinnitus as such comes to him through one of his senses.  
Layno v. Brown, 6 Vet. App 465, 470 (1994).  The record 
establishes that he has current disability.

In regard to the medical opinions, there is a potential 
conflict in the record.  The VA examiner determined that the 
etiology could not be determined without resorting to mere 
speculation.  In essence, this is not an opinion; rather, it 
is a statement that the examiner did not know.  The private 
opinion establish the veteran's complains and opined that the 
deficit was consistent with damage sustained during service 
to his country.  In view of the provisions of 38 U.S.C.A. 
§ 1154 and the private medical opinion, the Board finds that 
the medical opinion establishing a nexus between current 
tinnitus and in-service tinnitus to be convincing.

Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


